Citation Nr: 0328283	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, among other things, denied the 
benefits sought on appeal.  The issue here on appeal was 
originally before the Board in May 2002, but it was 
determined that additional development was required.  The 
Board also requested further development in April 2003.  All 
requested development has now been completed and this matter 
is properly presented for appellate consideration.  The issue 
of right ear hearing loss, however, will be addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral high frequency sensorineural 
hearing loss as a result of noise exposure during his period 
of active service.

3.  The veteran's left ear hearing loss meets the VA 
definition of a disability.


CONCLUSION OF LAW

Left ear hearing loss was incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have 


been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) which 
invalidated a portion of the implementing regulations.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of that portion of the veteran's claim addressed 
in this decision has proceeded in accordance with the 
provisions of the law and regulations as they now stand.  
Also see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in letters dated in March 
2001 and October 2002.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claim on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  Additionally, the Board 
points out that although the Federal Circuit invalidated 
regulations allowing for the Board to perform development and 
consider evidence not considered by the RO without receiving 
a waiver from the veteran in Disabled  American Veterans v. 
Secretary of Veterans Affairs, the veteran will not be 
prejudiced by the Board's issuance of a decision regarding 
the veteran's left ear hearing loss at this time based on 
evidence obtained by the Board and not considered by the RO 
because the evidence allows for a total grant of benefits 
sought with respect to that portion of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The evidence of record shows that the veteran served in the 
United States Navy for approximately four years and was 
exposed to loud noises in the engine room as well as from the 
gun mounts.  His enlistment examination reflects normal 
hearing.  There is no evidence of an audiologic examination 
being performed at the time of the veteran's discharge from 
active service.

In April 2000, the veteran was found to have mild 
sensorineural hearing loss in his right ear and reverse-
sloping moderate sensorineural hearing loss in the left ear.  
These findings were confirmed in February 2003.  In May 2003, 
the veteran was found to have bilateral mild to moderate 
sensorineural hearing loss and the examiner opined that it 
was at least as likely as not that the veteran's bilateral 
hearing loss was a result of loud noise exposure during 
active service.  Audiometric testing performed at that time 
showed the puretone thresholds at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz to be 15, 5, 15, 35, and 35 
decibels, respectively, in the right ear and 30, 30, 40, 55, 
and 50 decibels, respectively, in the left ear.

Given the evidence as outlined above, the Board finds that 
the veteran's currently diagnosed bilateral hearing loss 
began as a consequence of active service.  His left ear 
hearing loss meets the VA definition of disability.  
Therefore, service connection for left ear hearing loss is 
granted.


ORDER

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As noted above, the VCAA was enacted during the course of 
this appeal and regulations implementing the VCAA were 
enacted effective February 22, 2002.  Under the new 
regulations, the Board began conducting evidentiary 
development of appealed cases directly as opposed to 
remanding all cases requiring additional development to the 
ROs.  See 38 C.F.R. § 19.9(a)(2) (2002).  In this case, 
consistent with the new regulations, the Board determined 
that additional evidentiary development was needed before 
final appellate consideration could be accomplished.  As 
such, in May 2003, the Board obtained a medical opinion 
regarding the etiology of the veteran's bilateral hearing 
loss as well as updated audiometric test results.  The 
examination report was associated with the veteran's claims 
folder.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
Section 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. Section 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  Thus, in light of this new judicial precedent, 
the Board is required to remand the veteran's claim of 
entitlement to service connection for right ear hearing loss 
to the RO to ensure that the claim remaining on appeal is 
accorded initial consideration of the newly developed 
evidence by the agency of original jurisdiction.  

Therefore, this matter is REMANDED for the following action:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. Sections 
5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
All newly developed evidence should be 
considered in conjunction with all other 
evidence of record in adjudicating the 
claim on appeal and entitlement to staged 
ratings should be addressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defects 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

